NO. 07-07-0311-CV

                              IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 22, 2007
                            ______________________________

                     IN RE RODGER WAYNE MITCHELL, RELATOR
                         _________________________________


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                        ON PETITION FOR WRIT OF MANDAMUS


       By a petition, relator Rodger Wayne Mitchell requests issuance of mandamus

directing the District Clerk of Potter County to provide him a copy of “the judgment papers

of his revocation of deferred adjudicated probation.” We dismiss the mandamus petition

for want of jurisdiction.


       An intermediate appellate court has jurisdiction to issue writs of mandamus against

a district clerk only when necessary to enforce its jurisdiction over a pending appeal. In re

Jackson, No. 07-03-0372-CV, 2003 WL 22047701 at *1 (Tex.App.–Amarillo September 2,

2003, orig. proceeding). Relator's mandamus petition does not claim, nor does it appear

to seek relief designed to enforce this court's jurisdiction. We have no pending appeal

involving Mitchell and he does not allege that such an appeal exists.
      We conclude the relief relator seeks here against the district clerk lies outside our

writ authority. Thus, we have no jurisdiction over the request. Accordingly, relator's

petition seeking a writ of mandamus is dismissed for want of jurisdiction.




                                         Mackey K. Hancock
                                             Justice




                                            2